 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY L. MANNING,                                 No. 2:19-cv-00494 TLN AC PS
12                        Plaintiff,
13            v.                                          ORDER
14    UNITED STATES DEPARTMENT OF
      VETERANS AFFAIRS,
15
                          Defendant.
16

17          Plaintiff is proceeding in this action pro se and in forma pauperis. The case was referred

18   to the undersigned by E.D. Cal. 302(c)(21). The court is in receipt of plaintiff’s motion to

19   transfer or dismiss. ECF No. 50. This motion is not properly noticed pursuant to Local Rule 230

20   therefore will be STRICKEN.

21          In light of plaintiff’s pro se status and in the interest of judicial economy, the court notes

22   for plaintiff’s benefit that the venue transfer statute at 28 U.S.C. § 1404 governs transfer between

23   district courts; it does not allow the district court to transfer matters to an appellate court. The

24   court further notes that, if defendant consents, plaintiff is free to voluntarily dismiss the remainder

25   of this action pursuant to Fed. R. Civ. P. 41(1)(A)(ii), though any subsequent action would re-

26   start the filing date and may impact whether or not the claims are time barred under any

27   applicable statute of limitations.

28   ////
                                                         1
 1          If plaintiff elects not to voluntarily dismiss his remaining claims, this case will continue
 2   on the remaining claims while plaintiff’s interlocutory appeal is pending with the Ninth Circuit.
 3   “[D]uring an interlocutory appeal, the district court retains jurisdiction to address aspects of the
 4   case that are not the subject of the appeal.” United States v. Pitner, 307 F.3d 1178, 1183, n.5 (9th
 5   Cir. 2002).
 6          Accordingly, for the reasons stated above, the motion to transfer or dismiss, ECF No. 50,
 7   is hereby STRICKEN without prejudice to a stipulation or motion for voluntary dismissal.
 8          IT IS SO ORDERED.
 9   DATED: December 19, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
